ORONAL                                                                                  05/20/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0118


                                       DA 20-0118
                                                                              FILED
STATE OF MONTANA,                                                         MAY 20 2020
                                                                       Bowen Greenwood
             Plaintiff and Appellee,                                 Clerk of Supreme Court
                                                                        State of Montana


      v.                                                          ORDER

TERENCE R. PASSMORE,

             Defendant and Appellant.



       Appellant has filed a motion for a 90-day extension of time to file his opening
 brief in the referenced matter. Good cause appearing.
       IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
 August 15, 2020, within which to file his opening brief.
       DATED thisEÒ day of May,2020.
                                                 For the Court,




                                                              Chief Justice